Citation Nr: 0929171	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1942 to 
December 1945.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and multiple Purple Heart Medals for 
sustaining combat wounds during his military service.  He 
died in May 2006.  The appellant is his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the appellant requested a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing) in her 
October 2007 Substantive Appeal (VA Form 9).  However, she 
failed to report for the hearing scheduled in June 2008 due 
to treatment for cancer.  In lieu of the appellant or her 
representative's presence at the hearing, her representative 
submitted a June 2008 Informal Hearing Presentation (IHP), 
which has been associated with the claims folder.  See 38 
C.F.R. § 20.700(d) (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the cause of death claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The Board will 
decide the claim for DIC pursuant to 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The Veteran was not evaluated totally disabled for 10 
continuous years 
immediately preceding his death; was not totally disabled 
from date of his discharge for a period of not less than 5 
years immediately preceding his death; and was not a former 
prisoner of war (POW).  

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

However, in the present decision, the Board has found that, 
as a matter of law, the appellant is not entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318.  In this vein, 
under the applicable regulation, 38 C.F.R. § 3.22, survivors 
of Veterans are now precluded from bringing claims for § 1318 
DIC benefits by way of a "hypothetical entitlement" 
approach.  The notice and duty to assist provisions have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  In such claims where the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such as 
this, VA is not required to address the duty to notify or 
assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004.  

In any event, a review of the claims folder reveals 
compliance with the VCAA.  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
appellant dated in August 2006 and April 2007.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
section 1318 claim; (2) informing her about the information 
and evidence the VA would seek to provide; (3) informing her 
about the information and evidence she was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

In addition, the April 2007 letter from the RO further 
advised her that an effective date will be assigned if 
entitlement to section 1318 benefits is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
appellant has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the appellant 
with all VCAA notice prior to the November 2006 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the appellant receives (or since has received) content-
complying VCAA notice, followed by readjudication of her 
claim, such that she is still provided proper due process.  
In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing VCAA 
notice in August 2006 and April 2007, the RO readjudicated 
the claim in the September 2007 SOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  Prickett, 20 Vet. App. at 376.  In 
addition, the appellant has never alleged how any timing 
error prevented her from meaningfully participating in the 
adjudication of her claim.  As such, the appellant has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  The appellant and her representative have 
submitted private medical evidence, a death certificate, as 
well as personal statements.  Although private records on the 
date of the Veteran's death have not been submitted or 
secured, there is no reasonable possibility these records 
could impact her § 1318 claim.  In this regard, even though 
VA is required to make reasonable efforts to obtain private 
medical records, these private records must be "relevant" 
to the claim at issue.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  In addition, VA need not provide assistance 
when there is no reasonable possibility such assistance would 
substantiate the claim, to include the circumstance here 
where the claimant is not entitled to the benefit as a matter 
of law.  38 C.F.R. § 3.159(d)(3).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the Veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled for a period of at 
least five years from the date of his discharge or release 
from active duty or (3) was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22(a) (effective Jan. 21, 2000).  
The total rating may be schedular or may be a total 
disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

The term "entitled to receive" can mean that the Veteran 
filed a claim for disability compensation during his lifetime 
and one of the following two circumstances is met: (1) the 
Veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which the survivor seeks to establish entitlement to 
DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of Veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the Federal Circuit Court held that 38 C.F.R. § 3.22, 
barring the use of the "hypothetical entitlement" theory, 
does not have an impermissible retroactive effect and may 
also be applied to bar claims for DIC benefits filed by 
survivors prior to January 21, 2000.  Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).  In Rodriguez, the Federal 
Circuit Court found that the application of the amended 
section 3.22 did not create an unlawful retroactive effect 
because it did not retrospectively diminish any rights to 
benefits.  Notably however, Mrs. Rodriguez had filed her DIC 
claim before the Veterans Court's decision in Green was 
issued (i.e., before February 1997).  The decision left open 
the question of whether hypothetical entitlement was 
available to an appellant who filed her claim after Green 
(i.e., after February 1997), but prior to the regulatory 
change (i.e., prior to January 2000).  

However, in response to this question, the Federal Circuit 
Court most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died on May [redacted], 2006.  He was 85 years old.  The 
appellant was married to the Veteran at the time of his 
death.  The death certificate lists the principal causes of 
death as sepsis, respiratory failure, old cardiovascular 
accident, and diabetes mellitus.  No contributory causes of 
death were listed.  None of the principal causes of death 
listed on the death certificate are currently service-
connected.  After a review of the record, the Board finds 
that the Veteran was not in actual receipt of total 100 
percent disability compensation due to service-connected 
disabilities prior to his death for any of the required 
periods of time.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.22(a) (2008).    

At the time of his death in May 2006, the Veteran was 
service-connected for ten separate disabilities.  
Specifically, he was service connected for a right shoulder 
gunshot wound; a left shoulder gunshot wound; a left upper 
arm gunshot wound; a right upper thigh gunshot wound; a right 
foot gunshot wound; varicose veins of the left lower 
extremity; varicose veins of the right lower extremity; a 
right neck scar; a right shoulder scar; and a left arm scar.  
The combined service-connected rating was 100 percent by way 
of meeting the percentage requirements for a TDIU, but 
effective only from May 25, 2004.  In essence, the Veteran 
was only in receipt of a total 100 percent rating from May 
25, 2004 to May [redacted], 2006.  Prior to May 25, 2004, his 
combined schedular rating was only 70 percent from September 
30, 1954.  Prior to September 30, 1954, his combined 
schedular rating was only 50 percent from September 3, 1954.    

Therefore, the Veteran was only in receipt of a total 100 
percent rating for a period of just over two years prior to 
his death in May 2006.  As such, he did not have total 
disability (100 percent) for a period of ten or more years 
immediately preceding his death.  It follows that he also did 
not have total disability (100 percent) for at least five 
years from the date of his separation from service in 
November 1945.  Furthermore, there is no indication or 
allegation that he was a former POW.  In short, he was not in 
actual receipt of compensation for service-connected 
disability rated as totally disabling by VA for any of the 
required periods of time.  38 C.F.R. § 3.22(a).  Therefore, 
the Board finds that entitlement to 38 U.S.C.A. § 1318 
benefits are not met on this basis.      

The appellant and her representative appear to be contending 
that the Veteran should have been in receipt of total 100 
percent disability compensation due to service-connected 
disabilities for at least 10 years prior to the Veteran's 
death in May 2006.  This is, in essence, a claim for 
"hypothetical" entitlement.  Although the Board is 
sympathetic to the appellant's assertions, any potential 
claim based on "hypothetical entitlement" is now barred as 
matter of law, no matter when the DIC claim for benefits was 
filed.  Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 
1377.  Here, the appellant filed her claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 in June 2006.  In any event, 
as decided in Rodriguez and Tarver, the January 2000 changes 
to 38 C.F.R. § 3.22 are retroactively applicable and bar 
recovery on the hypothetical entitlement theory, irrespective 
of when the DIC claim was filed.  Accordingly, inasmuch as 
the appellant has asserted a claim based on "hypothetical 
entitlement", the Board concludes any theory of hypothetical 
entitlement is barred in the present case pursuant to the 
applicable regulation, 38 C.F.R. § 3.22, as well the Federal 
Circuit's holdings in Rodriguez and Tarver.

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior RO or Board decision, nor has 
the appellant or her representative identified any other 
basis for granting this claim aside from hypothetical 
entitlement.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, 
the appellant has not provided the date or the approximate 
date of the decision or otherwise provide sufficient detail 
so as to identify the decision sought to be attacked 
collaterally, and establish how based on the evidence of 
record and the law at the time of the decision, the Veteran 
would have been entitled to receive a total rating.  See 
Cole, 13 Vet. App. at 268.  In fact, neither the appellant 
nor her representative has ever mentioned CUE.  In addition, 
the appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 
38 C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.   

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is a claim for hypothetical entitlement, 
barred as a matter of law.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the appellant's claim under the provisions of 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


REMAND

Before addressing the merits of the claim for service 
connection for the cause of the Veteran's death, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the VCAA, the notice letters sent by 
the RO to the appellant in August 2006 and April 2007 are 
insufficient.  These letters were not fully compliant with 
the Court's recent decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  That is, for the cause of death 
claim, VCAA notice must include (1) a statement of the 
conditions for which a Veteran was service-connected at the 
time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Board acknowledges the above August 
2006 letter appears to have adequately addressed how to 
substantiate a DIC claim based on either a service-connected 
or a nonservice-connected condition.  However, no letter of 
record actually provided a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  A remand is required for the Agency of Original 
Jurisdiction (AOJ) to provide a VCAA letter fully compliant 
with Hupp, supra.  

Second, the Veteran's death certificate indicates he died on 
May [redacted], 2006 at the Parrish Medical Center, a private 
facility.  These private records, if available, could provide 
greater detail as the precise circumstances of his death.  VA 
is required to make reasonable efforts to obtain all 
"relevant" records, including private records like these, 
which the Veteran or, in this instance, his heirs adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies 
that "reasonable efforts" will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  In the present case, the AOJ should contact 
the appellant and ask her to submit these records, herself, 
if she has them in her personal possession or to complete and 
return the necessary authorization (VA Form 21-4142) for VA 
to obtain them for her. 

Third, the VA should obtain a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The 
appellant contends that the Veteran's service-connected 
gunshot wounds and service-connected left and right lower 
extremity varicose veins were contributing factors in the 
causes of the Veteran's death.  Specifically, she asserts 
these service-connected disorders significantly restricted 
the Veteran's mobility prior to death leading to his primary 
causes of death - sepsis and cardiovascular problems.  See 
August 2006 appellant statement; February 2007 Notice of 
Disagreement.  The Veteran's representative cited Internet 
medical treatise evidence indicating that sepsis was more 
likely to develop if the patient had gunshot wound injuries.  
In addition, the representative intimated that the Veteran's 
service-connected left and right lower extremity varicose 
veins may have contributed to the Veteran's sepsis and heart 
problems.  See July 2009 Appellant's Brief.  Finally, the 
appellant and representative have asserted that the Veteran's 
left hip fracture, which occurred in April 2006 one month 
prior to death, is secondary to his service-connected gunshot 
wounds and left and right lower extremity varicose veins, and 
is therefore also a contributory cause of death.  See June 
2008 IHP; October 2007 VA Form 9.  Upon review of this and 
other evidence of record, the Board concludes there is a 
possibility that a VA opinion might aid the appellant in 
substantiating the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a new VCAA notice 
letter compliant with the case of Hupp 
v. Nicholson, 21 Vet. App. 342, 352 
(2007).  Specifically, this letter must 
include (A) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (B) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (C) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
In particular, the Board emphasizes 
that this letter should list the 
conditions for which the Veteran was 
service-connected at the time of his 
death. 

2.	Contact the appellant and ask that she 
submit or authorize VA to obtain (by 
way of VA Form 21-4142) any outstanding 
private records or pathological reports 
from Parrish Medical Center dated in 
May 2006 at the time of the Veteran's 
death.  If she provides a completed 
release form authorizing VA to obtain 
these confidential treatment records, 
then attempt to secure them in 
compliance with VA law and regulation.  

3.	After securing any additional evidence, 
request an appropriate VA physician to 
provide a medical opinion as to the 
following questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the Veteran's 
service-connected gunshot wound 
disorders or service-connected 
left and right lower extremity 
varicose veins were a principal 
or contributory cause of his 
death?  In rendering this 
opinion, please address whether 
any of his service-connected 
disabilities contributed to any 
of the causes of death listed on 
the death certificate - that 
is, sepsis, respiratory failure, 
a cardiovascular disorder, and 
diabetes mellitus.  Please also 
comment upon July 2009 
Appellant's Brief citing medical 
treatise evidence that sepsis 
was more likely to develop if 
the patient had gunshot wound 
injuries.  

(B)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran's left hip 
fracture, which occurred a month 
prior to his death, was 
proximately due to reduced 
mobility from his service-
connected gunshot wound 
disorders or his left and right 
lower extremity varicose veins?  
If it is determined that his 
left hip fracture is secondary 
to either of these service-
connected disorders, please 
state whether it is at least as 
likely as not his left hip 
fracture was a contributory 
cause of death.  

      The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history.  
The report must state whether such 
review was accomplished. In making this 
determination, advise the designated VA 
physician that a principal (primary) 
cause of death is one that singly or 
jointly with some other condition was 
the immediate or underlying cause of 
death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death is one 
that contributed substantially or 
materially to death, hastened it, or 
aided or lent assistance to death.  38 
C.F.R. § 3.312(c).   

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.

4.	Then readjudicate the cause of death 
claim in light of the additional 
evidence.  If the claim is not granted 
to the appellant-widow's satisfaction, 
send her and her representative a 
Supplemental Statement of the Case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


